*418The Court having taken time to consider the case, the Chief Justice delivered their opinion. Bassett, C. J. The Court are clearly of opinion that the petitioner is entitled to her freedom. Slavery in this state does not extend, nor has it ever been held to extend, to other persons than Negroes and mulattoes descended from a female Negro. There is no law which recognizes slaves of any other description, nor any custom which has allowed others to be held in slavery. The law would warrant us to say that a Negro or mulatto might be a slave, but we know of no authority which would justify us in expressing the same opinion as to any other description of people. It cannot be expected that at this day we should extend the principle of slavery beyond the limits of positive law or usage clearly and certainly ascertained. In this case there is no such law or usage. I know a decision *419similar to the opinion we have delivered was once made in the Court of Appeals in Maryland. The case was much contested, and three hundred persons held in slavery were discharged by the determination of the court.
The petitioner [was] decreed free.